*805OPINION ON REHEARING
ADELE HEDGES, Justice.
The Court today heard the appellant’s motion for rehearing, and the same is hereby granted. The appeal is dismissed as moot.
On February 17, 2003, the 306th Judicial District Court of Galveston County, Texas found that all the parties reside in Harris County; therefore, it granted appellant’s motion to transfer venue to the Family District Court of Harris County, Texas. Accordingly, our April 10, 2003 opinion was moot when it was issued.
Conclusion
It is ordered that appellant’s motion for rehearing is granted. Any other pending motions are denied. It is further ordered that this Court’s former Judgment of April 10, 2003, is vacated, set aside, and annulled, and this Court’s opinion dated April 10, 2003, is withdrawn.
The appeal is dismissed as moot.